Title: Thomas Jefferson to Jeremiah A. Goodman, 3 February 1814
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          
            Dear Sir  Monticello Feb. 3. 14.
            Your letter of the 27th Jan. came to hand last night, and this morning I have written to mr Gibson to inclose to you 30.D. by the mail to Lynchburg. he will recieve my letter in on Monday next, the 7th and by the first mail after leaving Richmond after that it will be at Lynchburg, which will probably be before you recieve this letter.
			 let the clover
			 be sown about the 1 of March, and if the earth has no crust on the top, the first rain will cover it sufficiently, without drawing a bush over it. clover sown at that time is pretty much out of danger of being injured by
			 frost, and will get so strong before the heats set in as not to be hurt by them. I am glad to hear of your
			 progress on the road, & hope when I come up it will be ready to be recieved by t. not a dust of my
			 flour is sold as yet. Accept my best 
            Th:
                Jefferson
          
          
            P.S. if my tobacco is not already engaged,  send it off to Richmond, where the tobacco of this neighborhood sells for 9.D. and if that is well handled I have no fear of getting as much. in that case it is not to be inspected at Lynchburg. I should be glad the beef should start from Poplar forest the 1st of March if fat enough. Gill & his waggon must come with it, and he will return with a load of some things for the house at Poplar forest. with respect to salt for the people it has got to  so exorbitant a price that I have been obliged to allowance my people here to a pint apeice a month for the grown people & half a pint for every child. and the same must be done at the forest. I am told the assembly has laid a tax on all dogs over two at every plantation. I am not yet sure of the fact, but if it be true, every dog over that number at each plantation must be killed as soon as it is ascertained. you will know from the members when they return home or from the newspapers.
          
        